              Case 18-10584-MFW               Doc 1126        Filed 11/20/18        Page 1 of 21




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :     Chapter 11
                                                             :
CLAIRE’S STORES, INC., et al.,                               :     Case No. 18-10584 (MFW)
                                                             :
                                      1                            (Jointly Administered)
                           Debtors.                          :
                                                             :
                                                             :     Objection Deadline: December 11, 2018 at 4:00 p.m. (ET)
------------------------------------------------------------ x     Hearing Date: December 18, 2018 at 11:30 a.m. (ET)


      SECOND INTERIM AND FINAL APPLICATION OF FTI CONSULTING FOR
    ALLOWANCE OF COMPENSATION AND FOR REIMBURSEMENT OF EXPENSES
     AS FINANCIAL ADVISOR TO THE DEBTORS AND DEBTORS IN POSSESSION
       FOR THE PERIOD FROM MARCH 19, 2018 THROUGH OCTOBER 12, 2018

Name of Applicant:                                            FTI Consulting, Inc.

Authorized to Provide Professional Services to:               the above-captioned debtors and debtors in
                                                              possession

Date of Retention:                                            April 17, 2018 nunc pro tunc to
                                                              March 19, 2018

Interim Compensation Period for which
compensation and reimbursement are sought:                    July 1, 2018 through October 12, 2018

Amount of interim compensation sought as
actual, reasonable, and necessary:                            $ 1,748,118.50

Amount of interim expense reimbursement
sought as actual, reasonable, and necessary:                  $ 82,749.65

Final Compensation Period for which
compensation and reimbursement are sought:                    March 19, 2018 through October 12, 2018



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Claire’s Inc. (6919); Claire’s Stores, Inc. (0416); BMS Distributing Corp. (4117); CBI
Distributing Corp. (5574); Claire’s Boutiques, Inc. (5307); Claire’s Canada Corp. (7936); Claire’s Puerto Rico Corp.
(6113); and CSI Canada LLC. The location of the Debtors’ corporate headquarters and the Debtors’ service address
is 2400 West Central Road, Hoffman Estates, Illinois 60192.
                Case 18-10584-MFW        Doc 1126     Filed 11/20/18       Page 2 of 21



Amount of final compensation sought as
actual, reasonable, and necessary:                    $ 3,508,258.50

Amount of final expense reimbursement
sought as actual, reasonable, and necessary:          $ 137,013.78

This is a(n):       monthly       X    interim    X    final application

Prior Applications Filed:



           Date Filed         Period Covered              Fees                Expenses
                5/17/18       3/19/18 - 3/31/18       $220,454.50             $6,737.15
                6/25/18       4/1/18 - 4/30/18        $633,386.00            $18,192.51
                7/27/18       5/1/18 - 5/31/18        $515,626.00            $13,847.86
                8/14/18       6/1/18 - 6/30/18        $390,673.50            $15,486.61
                9/19/18       7/1/18 - 7/31/18        $371,368.00            $23,789.54
            10/25/18          8/1/18 - 8/31/18        $711,721.50            $36,289.86
            11/20/18          9/1/18 – 10/12/18       $665,029.00            $22,670.25
                Case 18-10584-MFW         Doc 1126      Filed 11/20/18   Page 3 of 21



                       INTERIM COMPENSATION BY PROFESSIONAL
                         JULY 1, 2018 THROUGH OCTOBER 12, 2018

                                                          BILLING        TOTAL           TOTAL
PROFESSIONAL                 TITLE
                                                           RATE          HOURS            FEES
Buenzow, Michael C           Senior Managing Director      $1,075         52.4             $56,330.00
Imhoff, Dewey                Senior Managing Director       1,075          2.5               2,687.50
Stucky, Shannon              Senior Managing Director        875           9.4               8,225.00
Hugo, Daniel                 Senior Managing Director        875          526.3            460,512.50
Khairoullina, Kamila         Managing Director               825          211.0            174,075.00
Martin, Brian                Senior Director                 735          303.2            222,852.00
Hart, Christa                Senior Managing Director        995          42.4              42,188.00
Chesley, Rachel              Senior Director                 625           1.3                 812.50
Bruton, Olivia               Director                        525           0.9                 472.50
Hayes, Jackson               Senior Consultant I             425          22.5               9,562.50
Fleming, Jill                Managing Director               780          177.5            138,450.00
King'ore, Daniel             Senior Consultant               490          139.9             68,551.00
Lueder, Blake                Consultant                      345          266.3             91,873.50
Hayes, John                  Consultant                      380          640.6            243,428.00
McCrory, Luke                Consultant                      380          579.6            220,248.00
Friedrich, Samuel            Consultant                      345          104.7             36,121.50
Zhuang, Zheng                Consultant                      500          30.0              15,000.00
Moon, Yeju                   Consultant I                    325            5.9              1,917.50
Rubey, Eileen                Managing Director               780           72.5             56,550.00
SUBTOTAL                                                                 3,188.9        $ 1,849,857.00
Less: Voluntary Reduction                                                 (72.5)           (56,550.00)
Less: 50% Travel Reduction                                                (68.8)           (45,188.50)
TOTAL                                                                    3,047.6        $ 1,748,118.50
              Case 18-10584-MFW          Doc 1126       Filed 11/20/18   Page 4 of 21



                       FINAL COMPENSATION BY PROFESSIONAL
                       MARCH 19, 2018 THROUGH OCTOBER 12, 2018


                                                          BILLING        TOTAL           TOTAL
PROFESSIONAL                 TITLE
                                                           RATE          HOURS            FEES
Buenzow, Michael C           Senior Managing Director      $1,075          153.8         $165,335.00
Imhoff, Dewey                Senior Managing Director       1,075          116.5          125,237.50
Steinberg, Darryl            Senior Managing Director       1,075            7.5            8,062.50
Hart, Christa                Senior Managing Director        995            42.4           42,188.00
Stucky, Shannon              Senior Managing Director        875             9.4            8,225.00
Hugo, Daniel                 Senior Managing Director        875           979.6          857,150.00
Khairoullina, Kamila         Managing Director               825           211.0          174,075.00
Fleming, Jill                Managing Director               780           177.5          138,450.00
Rubey, Eileen                Managing Director               780            72.5           56,550.00
Martin, Brian                Senior Director                 735           638.7          469,444.50
Paykin, Michael              Senior Director                 735           362.0          263,553.00
Chesley, Rachel              Senior Director                 625             1.3              812.50
Gittelman, Jeremy            Senior Consultant               580             1.7              986.00
Bruton, Olivia               Director                        525             0.9              472.50
Zhuang, Zheng                Consultant                      500            30.0           15,000.00
King'ore, Daniel             Senior Consultant               490           139.9           68,551.00
Hayes, Jackson               Senior Consultant I             425            22.5            9,562.50
Lee, Theophila               Consultant                      390             7.0            2,730.00
Hayes, John                  Consultant                      380          1293.4          491,492.00
McCrory, Luke                Consultant                      380          1240.5          471,390.00
Lueder, Blake                Consultant                      345           710.8          245,226.00
Friedrich, Samuel            Consultant                      345           104.7           36,121.50
Moon, Yeju                   Consultant I                    325             5.9            1,917.50
Moore, Teresa                Project Asst.                   250             1.0              250.00
SUBTOTAL                                                                 6,330.5        $ 3,652,782.00
Less: Voluntary Reduction                                                 (72.5)           (56,550.00)
Less: 50% Travel Reduction                                               (136.5)           (87,973.50)
TOTAL                                                                    6,121.5        $ 3,508,258.50
              Case 18-10584-MFW             Doc 1126       Filed 11/20/18      Page 5 of 21



                            INTERIM COMPENSATION BY TASK CODE
                             JULY 1, 2018 THROUGH OCTOBER 12, 2018
                                                                                    TOTAL       TOTAL
TASK                                DESCRIPTION
                                                                                    HOURS        FEES
AA      Potential Avoidance Actions & Litigation                                      7.5         $ 5,918.50
ACH     Attend Court Hearings                                                        10.4           8,671.50
ACL     Analysis of Claims / Liabilities                                              9.1           7,581.50
AI      Accounting / AP Cutoff Issues                                                 8.4           2,898.00
BP      Business Plan Projections & Analysis                                         14.5           7,143.50
CAM     Cash Management Support / Issues                                             12.8           5,062.00
CL      Cash and Liquidity Analysis                                                  154.7         76,274.50
CLM     Claims Management                                                            124.1         59,249.00
CLS     Closing and Emergence-Related Work                                           371.0       224,918.50
CM      General Case Management & Administration                                      8.9           5,493.00
CRR     Case Reporting Requirements (Bankruptcy Related)                             34.8          20,790.00
CS      Communication Strategies & Assistance                                        62.7          40,395.00
CVS     CVS Concessions Support / Issues                                             531.3       411,492.50
DIPR    DIP Budget Reporting                                                         31.0          14,255.00
DM      General Meetings with Debtor & Debtors' Professionals                        35.6          27,157.50
EC      Analysis of Employee Compensation, Retention Plans and Incentive Programs    11.9           9,942.50
ECA     Executory Contract Analysis                                                  156.0         96,849.00
FA      Preparation of Compensation Reports / Fee Applications                       79.8          32,263.00
FDM     First Day Motions Tracking                                                   30.0          11,400.00
FN      Finance Matters (DIP, Exit, Other) and Related Reporting                     49.6          27,391.00
ICC     Analyze Intercompany Claims, Related Party Transactions, Subcon              13.7           7,957.50
LA      Liquidation Analysis                                                         39.1          29,984.50
LITS    Litigation Support                                                           52.4          35,140.50
LN      Lender Diligence (Non-DIP Lender)                                            192.7       109,227.50
MM      Analysis of Other Miscellaneous Motions                                       2.4           2,122.00
MOR     Monthly Operating Reports                                                    24.1          10,922.00
OR      Current Operating Results & Events                                           20.5          14,646.50
PCH     Prepare for Court Hearings                                                   13.6          13,560.00
POR     Analysis, Negotiate and Form POR & DS                                        67.4          44,878.00
RE      Real Estate Issues / Landlord Negotiations / Lease Assistance & Analysis     680.6       303,615.50
SAL     Sale Process Support                                                         16.8          16,750.00
SS      Preparation & Analysis of SOFAs and SOALs                                     0.6             292.00
TR      Travel Time                                                                  137.6         90,377.00
TV      Vendor Management Support / Trade Vendor Issues                              60.7          23,377.50
UCC     Meetings with UCC & UCC Counsel                                               9.6           5,720.50
UCCI    UCC & UCC Counsel Matters & Information Requirements                         14.0           8,597.00
UST     US Trustee Information / Reporting Requirements                               3.6           3,051.00
UTL     Utility Matters & Support / Adequate Assurance                               82.3          28,920.50
VAL     Valuation and Related Matters                                                13.1           5,572.00
SUBTOTAL                                                                            3,188.9    1,849,857.00
Less: Voluntary Reduction                                                           (72.5)       (56,550.00)
Less: 50% Travel Reduction                                                          (68.8)       (45,188.50)
TOTAL                                                                               3,047.6   $ 1,748,118.50
               Case 18-10584-MFW             Doc 1126       Filed 11/20/18      Page 6 of 21



                      FINAL COMPENSATION BY PROJECT CATEGORY
                        MARCH 19, 2018 THROUGH OCTOBER 12, 2018
                                                                                     TOTAL       TOTAL
TASK                                  DESCRIPTION
                                                                                     HOURS        FEES
AA       Potential Avoidance Actions & Litigation                                      11.8        $ 9,079.00
ACH      Attend Court Hearings                                                         26.6         21,814.50
ACL      Analysis of Claims / Liabilities                                              34.6         27,217.00
AI       Accounting / AP Cutoff Issues                                                 17.9          8,293.00
BP       Business Plan Projections & Analysis                                          30.4         14,832.00
CAM      Cash Management Support / Issues                                              44.2         23,199.00
CL       Cash and Liquidity Analysis                                                  395.8        199,206.50
CLM      Claims Management                                                            125.8         59,895.00
CLS      Closing and Emergence-Related Work                                           371.0        224,918.50
CM       General Case Management & Administration                                      37.9         24,137.50
CRR      Case Reporting Requirements (Bankruptcy Related)                              58.6         32,818.00
CS       Communication Strategies & Assistance                                         69.6         45,585.50
CVS      CVS Concessions Support / Issues                                             531.3        411,492.50
DIPLD DIP Lender Diligence                                                              4.8          4,227.00
DIPR     DIP Budget Reporting                                                          97.0         49,214.50
DM       General Meetings with Debtor & Debtors' Professionals                        137.3         90,987.00
EC       Analysis of Employee Compensation, Retention Plans and Incentive Programs    241.0        223,182.00
ECA      Executory Contract Analysis                                                  158.1         98,392.50
FA       Preparation of Compensation Reports / Fee Applications                       146.8         64,344.50
FDM      First Day Motions Tracking                                                   113.1         44,106.00
FN       Finance Matters (DIP, Exit, Other) and Related Reporting                     207.8        126,539.50
ICC      Analyze Intercompany Claims, Related Party Transactions, Subcon               22.2         14,999.00
INV      Investor Diligence                                                             5.3          2,014.00
LA       Liquidation Analysis                                                         169.9        127,978.00
LITS     Litigation Support                                                            53.1         35,893.00
LN       Lender Diligence (Non-DIP Lender)                                            237.7        142,004.00
MM       Analysis of Other Miscellaneous Motions                                       23.3         16,499.50
MOR      Monthly Operating Reports                                                    153.3         72,333.00
OAK      Oaktree Diligence Requests                                                     1.6          1,435.00
OR       Current Operating Results & Events                                            31.8         22,952.00
PCH      Prepare for Court Hearings                                                    35.4         30,219.50
POR      Analysis, Negotiate and Form POR & DS                                        167.9        118,065.50
RE       Real Estate Issues / Landlord Negotiations / Lease Assistance & Analysis     799.2        368,311.00
SAL      Sale Process Support                                                          24.5         24,707.50
SS       Preparation & Analysis of SOFAs and SOALs                                    257.9        141,665.00
STO      Store Closure Support                                                          2.6          2,007.50
TR       Travel Time                                                                  272.9        175,909.00
TV       Vendor Management Support / Trade Vendor Issues                              469.8        216,315.00
TX       Analysis of Tax Issues                                                         7.7          8,203.50
UCC      Meetings with UCC & UCC Counsel                                               34.8         24,809.50
UCCI     UCC & UCC Counsel Matters & Information Requirements                          50.6         36,960.50
UST      US Trustee Information / Reporting Requirements                               81.1         45,999.50
UTL      Utility Matters & Support / Adequate Assurance                               536.5        202,782.50
VAL      Valuation and Related Matters                                                 17.0          9,644.50
SUBTOTAL                                                                             6,330.5     3,652,782.00
Less: Voluntary Reduction                                                             (72.5)      (56,550.00)
Less: 50% Travel Reduction                                                           (136.5)      (87,973.50)
TOTAL                                                                                6,121.5   $ 3,508,258.50
            Case 18-10584-MFW      Doc 1126   Filed 11/20/18   Page 7 of 21



                            INTERIM EXPENSE SUMMARY
                        JULY 1, 2018 THROUGH OCTOBER 12, 2018


EXPENSE CATEGORY                                                        AMOUNT

Airfare                                                             $         24,015.42
Business
                                                                               7,245.65
Meals
Ground Transportation                                                         37,580.51

Lodging                                                                       13,908.07

TOTAL                                                              $      82,749.65
            Case 18-10584-MFW   Doc 1126   Filed 11/20/18   Page 8 of 21



                          FINAL EXPENSE SUMMARY
                    MARCH 19, 2018 THROUGH OCTOBER 12, 2018


EXPENSE CATEGORY                                                     AMOUNT

Airfare                                                          $         37,290.97
Business
                                                                           14,999.88
Meals
Ground Transportation                                                      58,309.68

Lodging                                                                    26,413.25

TOTAL                                                           $     137,013.78
              Case 18-10584-MFW               Doc 1126        Filed 11/20/18   Page 9 of 21



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


 ---------------------------------------------------------x
 In re                                                    :     Chapter 11
                                                          :
 CLAIRE’S STORES, INC., et al.,                           :     Case No. 18-10584 (MFW)
                                                          :
                                     Debtors.             :     (Jointly Administered)
 ---------------------------------------------------------x

             SECOND INTERIM AND FINAL FEE APPLICATION OF
                          FTI CONSULTING, INC.
         FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
           OF EXPENSES AS FINANCIAL ADVISOR TO THE DEBTORS
       FOR THE PERIOD FROM MACH 19, 2018 THROUGH OCTOBER 12, 2018

        FTI Consulting, Inc. (“FTI”), as financial advisor to the above-captioned debtors and

debtors-in-possession (collectively, the “Debtors”), hereby submits its combined second interim

and final fee application (the “Application”), pursuant to section 331 of title 11 of the United States

Code, 11 U.S.C. §§101 et seq, as amended (the “Bankruptcy Code”), Rule 2016 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 2016-2 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), the Retention Order (as defined below),the Order (I) Establishing

Procedures for Interim Compensation and Reimbursement of Expenses of Professionals and (II)

Granting Related Relief, April 17, 2018 [Docket No. 292] (the “Interim Compensation Order”),

and the Order (I) Confirming Third Amended Joint Chapter 11 Plan of Claire’s Stores, Inc. and

its Debtor Affiliates and (II) Granting Related Relief [Docket No. 1040] (the “Confirmation

Order”), requesting allowance and approval, on a final basis, for payment of compensation for fees

and reimbursement of expenses for the period from March 19, 2018 through October 12, 2018. In

support hereof, FTI respectfully represents as follows:
           Case 18-10584-MFW          Doc 1126      Filed 11/20/18     Page 10 of 21



                      I. JURISDICTION, VENUE AND STATUTORY
                           PREDICATES FOR RELIEF SOUGHT

               1.         This Court has jurisdiction over this Application pursuant to 28 U.S.C.

§1334. This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A) and (B). Venue of this

proceeding and this Application is proper in this District pursuant to 28 U.S.C. §§1408 and 1409.

The statutory predicate for the relief sought herein is section 331 of the Bankruptcy Code.

                                      II. BACKGROUND

               2.         On March 19, 2018 (the “Commencement Date”), the Debtors each filed

a voluntary petition for relief under chapter 11 of the Bankruptcy Code.             Between the

Commencement Date and the Effective Date, the Debtors were authorized to operate their

businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. On March 27, 2018, the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors [Docket No.

176]. No trustee or examiner has been appointed in these chapter 11 cases.

               3.         On April 17, 2018, this Court entered an Order [Docket No. 290] (the

“Retention Order”) approving the retention of FTI as financial advisor to the Debtors nunc pro

tunc to the Commencement Date.

               4.         On September 21, 2018, the Court entered the Confirmation Order,

confirming the Third Amended Joint Chapter 11 Plan of Reorganization of Claire’s Stores, Inc.

and its Debtor Affiliates. The Plan was substantially consummated, and the Effective Date

occurred, on October 12, 2018.

                                  III. SUMMARY OF FEES

               5.         FTI has rendered services on behalf of the Debtors for the period from

July 1, 2018 through October 12, 2018 (the “Interim Compensation Period”), totaling 1,238.0
           Case 18-10584-MFW            Doc 1126     Filed 11/20/18     Page 11 of 21



hours of professional time. FTI has rendered services on behalf of the Debtors for the period from

March 19, 2018 through October 12, 2018 (the “Final Compensation Period”), totaling 3,047.6

hours of professional time.

               6.            In accordance with the Retention Order and to assist the Court and

parties in interest with their review of the fees sought by FTI, FTI has separated its time entries

into various task categories. The following is a summary of the significant categories for which

professional services were rendered by FTI during the Second Interim and Final Compensation

Periods. If a task category does not appear below, then FTI did not bill significant time for that

task category during the periods. This summary is organized in accordance with FTI’s internal

system of task categories.

           a. Cash & Liquidity Analysis (CL) – Interim: 154.7 hours totaling $76,274.50 in
              fees; Final: 395.8 hours totaling $199,206.50

               •     Assisted the Debtors in developing a cash flow forecast model used to
                     monitor and project the Debtors’ short-term and long-term cash flow
                     positions. FTI aided the Debtors in all aspects of this analysis, including but
                     not limited to:
                     (i)     Developing a process to maintain and update a rolling cash flow
                             forecast report, including supporting analyses, footnotes and key
                             assumptions;
                     (ii)    Worked with the Debtors’ personnel to evaluate assumptions used to
                             forecast cash receipts and disbursements;
                     (iii) Assisted the Company with the reconciliation of the cash flow
                             projections to the business plan projections;
                     (iv)    Gathered actual cash flow data for comparison to the cash flow
                             projections for variance analysis; and,
                     (v)     Assisting the Company with variance reporting and responding to
                             questions from various constituents.
               •    Assisted the Debtors’ with various ad hoc analyses as requested by
                    management.

           b. Closing and Emergence-related Work (CLS) – Interim and Final: 371.0 hours
              totaling $224,918.50 in fees
Case 18-10584-MFW          Doc 1126      Filed 11/20/18     Page 12 of 21



   •     Prepared the Debtors to close the Transactions, detailed in the Plan, and
         emerge from Chapter 11 Bankruptcy on the October 12, 2018 Effective
         Date.
   •     Managed the Rights Offering process and allocation of Exit Term Loan and
         Exit Preferred Stock to all parties who participated in the Rights Offering.
   •     Created the funds flow utilized by the disbursement agent to make all
         payments necessary for the Plan to become Effective.
   •     Worked with Debtor and Lender professionals to deal with any other issues
         or open items, in order to ensure the Debtors’ plan became Effective on the
         desired date.

c. Communications Strategies & Assistance (CS) – Interim: 62.7 hours totaling
   $40,395.00 in fees; Final: 69.6 hours totaling $45,585.50 in fees

   •     Coordinated with the Debtors to prepare various communications materials
         related to the Bankruptcy, focusing on communications at m
   •     Prepared materials to assist management in communicating with third
         parties, including the media, as well as explaining that situation to Debtors’
         employees.
   •     Monitored all media reports related to the Debtors’ Bankruptcy and
         Emergence, and provided updates to management.

d. CVS Concessions Support / Issues (CVS) – Interim and Final: 531.3 hours total
   $411,492.50 in fees

   •     Worked with the Debtors to prepare a detailed analysis of current
         implementation issues at CVS concessions locations, including building out
         an in-depth replenishment algorithm, using SKU-level analysis on a store-
         by-store basis.
   •     Met with many of the Debtors’ personnel involved with the concessions
         business to develop an understanding of the core drivers of that business
         segment, which were utilized in the development of the replenishment
         algorithm.
   •     Proposed various solutions and potential next steps to improve CVS
         concessions performance, and presented findings to the Debtors’ Executive
         Management team.

e. DIP Budget Reporting (DIPR) – Interim: 31.0 hours totaling $14,255.00 in
   fees; Final: 97.0 hours totaling $49,214.50 in fees

   •     Prepared the Debtors to fulfill the reporting requirements as outlined within
         the DIP credit agreement, including participating in various meetings with
         the Debtors to review covenants and reporting cadences.

f. General Meetings with Debtor & Debtors’ Professionals (DM) – Interim: 35.6
   hours totaling $27,157.50 in fees; Final: 137.3 hours totaling $90,987.00 in fees
Case 18-10584-MFW          Doc 1126      Filed 11/20/18     Page 13 of 21



   •     Participated in numerous in-person and telephonic meetings with the
         Debtors’ management, employees and various professional advisors
         covering topics such as the Debtors’ chapter 11 cases generally,
         interpretation of court orders, order issues and general business issues.

g. Analysis of Employee Compensation, Retention Plans and Incentive Programs
   (EC) – Interim: 11.9 hours totaling $9,942.50 in fees; Final: 241.0 hours
   totaling $223,182.00 in fees

   •     Worked with the Debtors and Debtors’ counsel in accumulating the
         information and data items that would be responsive to internal data
         requirements, external inquiries, organizing the document flow and
         providing appropriate parties access to the information.
   •     Prepared the employee compensation, retention and incentive study used as
         the basis for the Debtors’ incentive and retention programs.

h. Executory Contract Analysis (ECA) – Interim: 156.0 hours totaling $96,849.00
   in fees; Final: 158.1 hours totaling $98,392.00 in fees

   •     Coordinated comprehensive review of the Debtors’ executory contracts by
         department, including supporting analysis and related communications.
   •     Assisted the Debtors with their review of renegotiation opportunities,
         including calculations of potential savings by contract and cure amount
         reconciliations.
   •     Prepared Plan Supplement exhibits and other supporting schedules for the
         Debtors’ management team.

i. Preparation of Compensation Reports / Fee Applications (FA) – Interim: 79.8
   hours totaling $32,263.00 in fees; Final: 146.8 hours totaling $64,344.50 in fees

   •     Incurred time included in this category related to preparing the monthly fee
         statement text and reviewing and revising the time detail and expense
         descriptions into a standard format to ensure the timely and efficient
         preparation of all monthly fee statements and interim fee applications in
         future periods.

j. First Day Motions Tracking (FDM) – Interim: 30.0 hours totaling $11,400.00
   in fees; Final: 113.1 hours totaling $44,106.00 in fees

   •     Assisted the Debtors with implementation of various First Day Orders.
   •     Coordinated with the Debtors and the Debtors’ counsel to administer and
         track pre-petition payments made pursuant to the First Day Orders as
         required by the Court.
   •     Performed activities such as assisting the Debtors and Debtors’ counsel with
         defining and implementing an internal approval process for payment of pre-
Case 18-10584-MFW         Doc 1126      Filed 11/20/18     Page 14 of 21



        petition amounts pursuant to First Day Orders and evaluating various
        requests for treatment under the First Day Orders.
   •    Assisted the Debtors with devising and implementing various internal
        procedures to gather operational and financial data relative to business
        dealing and transactions that require formal notice or Court approval..
k. Finance Matters (DIP, Exit, Other) and Related Reporting (FN) – Interim: 49.6
   hours totaling $27,391.00 in fees; Final: 207.8 hours totaling $126,539.50 in
   fees

   •     Assisted the Debtors with the development of materials related to the
         execution of the DIP financing transaction.
   •     Participated in various discussions with the Debtors, the Debtors’
         professionals and the DIP lender to plan and manage the funding of the DIP
         facility.
   •     Attended finance committee meetings with the Debtors, the Debtors’
         professionals and members of the Debtors’ board of directors.
   •     Assisted the Debtors with various other financial analyzes and summaries,
         related to performance during the Bankruptcy cases.

l. Liquidation Analysis (LA) – Interim: 39.1 hours totaling $29,984.50 in fees;
   Final: 169.9 hours totaling $127,978.00 in fees

   •     Worked with the Debtors’ counsel to develop core assumptions of the
         hypothetical liquidation analysis.
   •     Developed the hypothetical liquidation analysis, which illustrated that the
         plan of reorganization met the best interests of creditors test.

m. Lender Diligence (LN) – Interim: 192.7 hours total ing$109,227.50 in fees;
   Final: 237.7 hours totaling $142,004.00 in fees

   •     Worked with the Debtors to prepare various deliverables and analyses in
         response to diligence requests from First-Lien and Second-Lien lender
         groups.
   •     Participated in various discussions with First-Lien and Second-Lien lenders’
         advisors regarding prepared analyses and subsequent diligence requests.

n. Monthly Operating Reports (MOR) – Interim: 24.1 hours totaling $10,922.00 in
   fees; Final: 153.3 hours totaling $72,333.00 in fees

   •     Worked with the Debtors’ counsel to prepare an initial draft of a proposed
         MOR format that would be used as the basis for future discussion with the
         Office of the United States Trustee regarding the preparation and filing of
         the MOR on a monthly basis.
   •     Participated in meetings with representatives of the Debtors’ finance,
         accounting, treasury and legal departments to obtain information required
         for the monthly operating report.
Case 18-10584-MFW         Doc 1126      Filed 11/20/18     Page 15 of 21



   •     Expended significant effort working with the Debtors’ personnel in
         reviewing and analyzing the information, as well as assisting with
         organizing and formatting the data as required by the monthly operating
         report.

o. Analysis, Negotiate and Form POR & DS (POR) – Interim: 67.4 hours totaling
   $44,878.00 in fees; Final: 167.9 hours totaling $118,065.50

   •     Worked with the Debtors and Debtors’ Counsel to prepare a comprehensive
         and detailed work plan and process for developing the Plan of
         Reorganization and Disclosure Statement, including a process for estimating
         claim amounts.
   •     Assisted the Debtors and Debtors’ Counsel in developing key assumptions
         behind the Plan of Reorganization and Disclosure Statement.
   •     Constructed various financial models and supporting analyses and
         participated in various discussions with the Debtors’ finance and accounting
         personnel to prepare the financial information provided in the Plan of
         Reorganization and Disclosure Statement.


p. Real Estate Issues / Landlord Negotiations / Lease Assistance & Analysis (RE)
   – Interim: 680.6 hours totaling $303,615.50 in fees; Final: 799.2 hours totaling
   $368,311.00 in fees

   •     Worked with the Debtors and the Debtors’ real estate professionals to
         prepare various analyses for the Debtors’ lease rationalization strategy.
   •     Assisted the Debtors with fulfilling information requests and inquiries from
         various constituents.
   •     Participated in various discussions with the Debtors and the Debtors’ real
         estate professionals regarding key initiatives, lease negotiations, and
         rationalization strategy.
   •     Assisted the Debtors with reviewing and analyzing occupancy savings as a
         result of the Debtors’ lease rationalization strategy and progress in lease
         negotiations.
   •     Prepared and tracked the status of lease negotiations across the store
         portfolio on a daily basis to assist Debtors in monitoring progress.
   •     Assisted the Debtors with reviewing and abstracting lease documentation as
         a result of the lease negotiation process.

q. Preparation & Analysis of SOFAs and SOALs (SS) – Final: 257.9 hours
   totaling $141,665.00 in fees

   •     Participated in organizational meetings with the Debtors and the Debtors’
         professionals to establish a process and timeline for filing the Statements
         and Schedules.
Case 18-10584-MFW         Doc 1126     Filed 11/20/18      Page 16 of 21



   •    Assisted with the process of preparing and reconciling the Debtors’ trial
        balance and balance sheet information to ensure completeness of
        information on a legal entity basis.
   •    Gathered data from various functions within the Debtors.
   •    Participated in numerous status update meetings and conference calls with
        the Debtors and the Debtors’ professionals to discuss and resolve issues
        related to the collection and presentation of information for inclusion in the
        Statements and Schedules.
   •    Analyzed individual invoice level detail contained in the accounts payable
        system to understand the nature of trade payable obligations and the correct
        treatment from a legal entity perspective.
   •    Assisted the Debtors in research to determine the active or inactive status of
        individual debtor entities.
   •    Compiled workpapers in support of the Statements and Schedules.
   •    Reviewed and reconciled information for a considerable amount of time to
        ensure accuracy and completeness in reporting the information in the
        Statements and Schedules based on the overall approach and protocol.

r. Vendor Management Support / Trade Vendor Issues (TV) – Interim: 60.7 hours
   totaling $23,377.50 in fees; Final: 469.8 hours totaling $216,315.00 in fees

   •    Worked with the Debtors in identifying potential essential vendors and
        addressing the various issues and concerns from the vendor community
        following the chapter 11 filing.
   •    Prepared and distributed vendor trade agreements to critical and foreign
        vendors in addition to managing and tracking vendor responses.
   •    Assisted during negotiations with various vendor constituents, including
        reconciling prepetition amounts owed and documenting key terms and
        conditions.
   •    Provided regular updates on the status of vendor negotiations and overall
        vendor progress to both internal and external parties.

s. Utility Matters & Support / Adequate Assurance (UTL) – Interim: 82.3 hours
   totaling $28,920.50 in fees; Final: 536.5 hours totaling $202,782.50 in fees

   •    Participated in various discussions with the Debtors, Debtors’ counsel and
        Debtors’ utility aggregators to ensure compliance with required bankruptcy
        rules, including pre vs. post-petition cutoffs and noticing procedures.
   •    Worked with the Debtors, Debtors’ counsel, and Debtors’ utility aggregators
        to define and implement an internal escalation process to address service
        disruptions, adequate assurance requests, and other issues arising from the
        chapter 11 filings.
   •    Assisted the Debtors with addressing various service disruptions and issues
        resulting from the bankruptcy filing.
            Case 18-10584-MFW          Doc 1126      Filed 11/20/18     Page 17 of 21



               •     Coordinated with the Debtors and Debtors’ counsel to reconcile, negotiate
                     and address various utility providers’ requests for additional adequate
                     assurance deposits.

               7.          The total sum due to FTI for professional services rendered on behalf of

the Debtors is $1,748,118.50 for the Interim Compensation Period and $3,508,258.50 for the Final

Compensation Period. FTI submits that the professional services it rendered on behalf of the

Debtors during the periods were reasonable and necessary. In addition to the fees being requested

in this Application, FTI incurred additional fees of approximately $101,738.50 in the Interim

Compensation Period and $144,523.50, working on behalf of the Debtors that have been

voluntarily excluded from this application. FTI will not seek to be paid for this time which includes

unbilled travel time and general and administrative time.

               8.          FTI also expended costs on behalf of the Debtors in the sum of

$82,749.65 during the Interim Compensation Period and $137,013.78 in the Final Compensation

Period.

               9.          FTI accordingly seeks allowance of the sum of $1,748,118.50 in fees

and $82,759.65 in expenses, for a total of $1,830,878.15 in the Interim Compensation Period. FTI

accordingly seeks allowance of the sum of $3,508,258.50 in fees and $137,013.78 in expenses, for

a total of $3,645,272.28 in the Final Compensation Period.

              IV. REQUESTED COMPENSATION SHOULD BE ALLOWED

               10.         Section 330 of the Bankruptcy Code provides that a Court may award a

professional employed under section 327 of the Bankruptcy Code “reasonable compensation for

actual, necessary services rendered [and] reimbursement for actual, necessary expenses.” 11

U.S.C. § 330(a)(1). Section 330 also sets forth the criteria for the award of such compensation and

reimbursement:
            Case 18-10584-MFW             Doc 1126     Filed 11/20/18     Page 18 of 21



                In determining the amount of reasonable compensation to be
                awarded to [a] professional person, the court shall consider the
                nature, the extent, and the value of such services, taking into account
                all relevant factors, including –

                         (A) the time spent on such services;

                         (B) the rates charged for such services;

                         (C) whether the services were necessary to the
                         administration of, or beneficial at the time at which the
                         service was rendered toward the completion of, a case under
                         this title;

                         (D) whether the services were performed within a reasonable
                         amount of time commensurate with the complexity,
                         importance, and nature of the problem, issue, or task
                         addressed;

                         (E) with respect to a professional person, whether the person
                         is board certified or otherwise has demonstrated skill and
                         experience in the bankruptcy field; and

                         (F) whether the compensation is reasonable based on the
                         customary compensation charged by comparably skilled
                         practitioners in cases other than cases under this title.

Id. § 330(a)(3).


                11.            In the instant case, FTI submits that the services for which it seeks

compensation and the expenditures for which it seeks reimbursement in this Application were

necessary for and beneficial to the preservation and maximization of value for all stakeholders and

to the orderly administration of the Debtors’ chapter 11 estates. The compensation requested herein

is reasonable in light of the nature, extent, and value of such services to the Debtors, their estates,

and all parties in interest.

                12.            Compensation for the foregoing services as requested is commensurate

with the complexity, importance, and nature of the issues and tasks involved. The professional

services were performed skillfully and efficiently.
            Case 18-10584-MFW           Doc 1126       Filed 11/20/18      Page 19 of 21



                13.        In sum, the services rendered by FTI were necessary and beneficial to

the Debtors’ estates. Accordingly, approval of the compensation for professional services and

reimbursement of expenses sought in this Application is warranted.


                  V. CERTIFICATION OF COMPLIANCE AND WAIVER

                14.        The undersigned representative of FTI certifies that he has reviewed the

requirements of Local Rule 2016-2 and that the Application substantially complies with that Local

Rule except to the extent waived by the Retention Order or otherwise modified by orders of this

Court. To the extent that the Application does not comply in all respects with the requirements of

Local Rule 2016-2, as so modified, FTI believes that such deviations are not material and

respectfully requests that any such requirement be waived.

                                            VI. NOTICE

                15.        Notice of this Application will be provided via U.S. first class mail to:

(i) the Office of the United States Trustee for the District of Delaware; and (ii) all parties who filed

a request for service of notices under Bankruptcy Rule 2002. FTI respectfully submits that no

further notice is necessary under the circumstances. No previous request for the relief sought

herein has been made by FTI to this or any other Court.
           Case 18-10584-MFW          Doc 1126      Filed 11/20/18     Page 20 of 21



               WHEREFORE, FTI respectfully requests that the Court authorize that for the Final

Compensation Period, a final allowance be made to FTI, pursuant to the terms of the Interim

Compensation Order, with respect to the sum of $3,508,258.50 as compensation for necessary

professional services rendered, and the sum of $137,013.78 as reimbursement of actual necessary

costs and expenses, for a total of $3,645,272.28 and that such sums be authorized for payment and

for such other and further relief as this Court may deem just and proper.




Dated:   November 20, 2018                           Respectfully submitted,
         Chicago, IL
                                                     FTI CONSULTING, INC.

                                                     /s/ Michael C. Buenzow
                                                     Michael C. Buenzow
                                                     FTI Consulting, Inc.
                                                     227 West Monroe Street, Suite 900
                                                     Chicago, IL 60606
                                                     Telephone: 312-252-9333
                                                     michael.buenzow@fticonsulting.com

                                                     Financial Advisor to the Debtors and
                                                     Debtors-in-Possession
           Case 18-10584-MFW          Doc 1126      Filed 11/20/18     Page 21 of 21



        CERTIFICATION OF COMPLIANCE WITH DEL. BANKR. L.R. 2016-2

              I, Michael C. Buenzow, on the 20th Day of November, certifies as follows:

              a)      I am a Senior Managing Director of applicant FTI Consulting, Inc. ("FTI").

              b)      I am familiar with the work performed by FTI on behalf of the Debtors.

              c)      I have reviewed the foregoing Application and the facts set forth therein are

true and correct to the best of my knowledge, information and belief. Moreover, I have reviewed

Del. Bankr. L.R. 2016-2, and submit that the Application substantially complies with such rule.

                                                    /s/ Michael C. Buenzow
                                                     Michael C. Buenzow
